 1

 2

 3

 4
                            UNITED STATES DISTRICT COURT
 5                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 6
       In re: PARLOR BELLEVUE LLC,
 7
                             Debtor.
 8

 9     EDMUND J. WOOD,
                                                      C18-1576 TSZ
10                           Plaintiff,
                                                      MINUTE ORDER
11         v.

12     SPINTOUCH INC.,

13                           Defendant.

14
          The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
           (1)    Having reviewed the parties’ Joint Status Report, docket no. 7, indicating
16 that the parties are engaged in settlement discussions, and nothing further having been
   filed since October 16, 2019, the Court DIRECTS the parties to file a Joint Status Report
17 within sixty (60) days of the date of this Minute Order.

18          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 13th day of January, 2020.
20
                                                     William M. McCool
21                                                   Clerk

22                                                   s/Karen Dews
                                                     Deputy Clerk
23

     MINUTE ORDER - 1
